                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MICHAEL BALZARINI,
                                  11                                                      Case No. 20-cv-07833-RS (PR)
                                                       Plaintiff,
                                  12
Northern District of California




                                                 v.
 United States District Court




                                                                                          ORDER OF DISMISSAL
                                  13
                                         GAVIN NEWSOM, et al.,
                                  14
                                                       Defendants.
                                  15

                                  16

                                  17                                         INTRODUCTION
                                  18          Plaintiff is barred from bringing this 42 U.S.C. § 1983 action in forma pauperis
                                  19   because he has filed at least three federal actions that were dismissed as frivolous,
                                  20   malicious, or on grounds that they failed to state a claim for relief. He was ordered to
                                  21   show cause why pauper status should not be barred under 28 U.S.C. § 1915(g), but his
                                  22   response is insufficient. Accordingly, this federal civil rights action is DISMISSED
                                  23   without prejudice to plaintiff bringing his claims in a new paid complaint.
                                  24                                          BACKGROUND
                                  25          Plaintiff, a state prisoner and frequent litigant in federal court, filed this federal civil
                                  26   rights action under 42 U.S.C. § 1983 along with a motion to proceed in forma pauperis
                                  27   (IFP) under 28 U.S.C. § 1915. (Dkt. No. 1, 4, and 9.) The IFP motion was granted. (Dkt.
                                  28   No. 8.) After the motion was granted, the Court became aware that plaintiff may not be
                                   1   able to proceed as a pauper.
                                   2           Plaintiff was ordered to show cause why the action should not be dismissed under
                                   3   28 U.S.C. § 1915(g), which provides that a prisoner may not bring a civil action IFP “if the
                                   4   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility,
                                   5   brought an action or appeal in a court of the United States that was dismissed on the
                                   6   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be
                                   7   granted, unless the prisoner is under imminent danger of serious physical injury.” (Order
                                   8   to Show Cause (OSC), Dkt. No. 15 at 1-2.) Relying on the statute’s command that “in no
                                   9   event” may such a prisoner proceed, the Ninth Circuit explained that this bar is triggered
                                  10   by a prisoner’s history of filing frivolous litigation rather than by the merits of the current
                                  11   action. See El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (emphasis in
                                  12   original).
Northern District of California
 United States District Court




                                  13           The order identified six prior federal court actions (“strikes”) that appeared to count
                                  14   under section 1915(g) and allowed plaintiff an opportunity to respond, as required by
                                  15   Andrews v. King, 398 F.3d 1113 (9th Cir. 2005). (OSC, Dkt. No. 15 at 2-3.) The order
                                  16   also informed plaintiff he could avoid dismissal by paying the filing fee by the deadline.
                                  17   (Id. at 3.)
                                  18           The strikes identified were:
                                  19           (1) Balzarini v. Bank of America, No. 2:95-cv-02279-UA (C.D. Cal. April 7, 1995);
                                  20           (2) Balzarini v. Hirsch, No. 1:00-cv-06736-OWW-LJO (E.D. Cal. Mar. 28,
                                  21                 2001) (suit dismissed for failure to state a claim);
                                  22           (3) Balzarini v. Schwarzenegger, No. 3:07-cv-02800-MHP (N.D. Cal. Nov. 19,
                                  23                 2010) (suit dismissed for failure to state a claim);
                                  24           (4) Balzarini v. Goodright, No. 3:09-cv-01796-MHP (N.D. Cal. Oct. 7, 2009)
                                  25                 (suit dismissed for failure to state a claim);
                                  26           (5) Balzarini v. Cambria, No. 05-15643 (9th Cir. Aug. 17, 2005) (appellate court
                                  27                 affirmed the district court’s revocation of IFP status because the appeal was not
                                  28                                                                              ORDER OF DISMISSAL
                                                                                                               CASE NO. 20-cv-07833-RS
                                                                                          2
                                   1              taken in good faith; appeal dismissed for failure to pay filing fee);1
                                   2          (6) Balzarini v. Ulit, No. 15-16530 (9th Cir. Feb. 25, 2016) (appeal found to be
                                   3              frivolous and dismissed for failure to pay filing fee).
                                   4          The Ninth Circuit has determined that the first three suits are strikes. Balzarini v.
                                   5   Ulit, No. 15-16530 (9th Cir. Feb. 25, 2016), Dkt. No. 11. The appellate court informed
                                   6   plaintiff of the strikes and ordered him to pay the full filing fee. Id. When he did not do
                                   7   so, the appeal was dismissed. Dkt. No. 12. Plaintiff’s motion for reconsideration was
                                   8   rejected. Dkt. No. 16.
                                   9                                           DISCUSSION
                                  10          Plaintiff has filed a response to the Order to Show Cause. (Dkt. No. 16.) He
                                  11   contends the suits he filed outside the district in which the present suit is being heard
                                  12   cannot be counted under § 1915(g). (Id. at 2.) His contention is unsupported, and there is
Northern District of California
 United States District Court




                                  13   no such restriction in the statute. Under § 1915(g), any federal suit or appeal that was
                                  14   dismissed as frivolous, malicious, or because it failed to state a claim upon which relief
                                  15   may be granted can count as a strike.
                                  16          Plaintiff also contends in a conclusory fashion that none of the suits qualifies under
                                  17   § 1915(g), and, more specifically, that suits dismissed for lack of jurisdiction or for failure
                                  18   to prosecute cannot counts as strikes, and he cites Daker v. Commissioner, Georgia
                                  19   Department of Corrections, 820 F.3d 1278 (11th Cir. 2016) in support. (Response to OSC,
                                  20   Dkt. No. 16 at 2-3.) This is unavailing. First, Daker is an Eleventh Circuit case and
                                  21   therefore is not binding on this Court. Second, even if Daker were binding here, plaintiff
                                  22   does not state to which (if any) of his prior suits Daker applies, and the Court can find
                                  23   none. The suits were dismissed because they were frivolous, malicious, or because they
                                  24
                                       1
                                  25     When the Ninth Circuit relies on the district court’s certification that appeals are not
                                       taken in good faith, the dismissed appeals “clearly count as strikes” because “lack of ‘good
                                  26   faith’ in this context has been held to be equivalent to a finding of frivolity.” Knapp v.
                                       Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (citing Gardner v. Pogue, 558 F.2d 548, 551
                                  27   (9th Cir. 1977)).

                                  28                                                                             ORDER OF DISMISSAL
                                                                                                              CASE NO. 20-cv-07833-RS
                                                                                      3
                                   1   failed to state a claim for relief. Furthermore, the Ninth Circuit has declared that the first
                                   2   three suits listed above are strikes.
                                   3          Plaintiff has not shown he was under imminent danger of serious physical injury at
                                   4   the time his complaint was filed. See Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir.
                                   5   2007) (the plain language of the imminent danger clause in § 1915(g) indicates that
                                   6   “imminent danger” is to be assessed at the time of filing of the complaint.) He lists general
                                   7   complaints about the conditions affecting all prisoners (e.g., poor ventilation, bad food,
                                   8   inadequate clothing and medical care, restrictions on family and conjugal visits and
                                   9   marriages) but he does not specify how or show that any of these conditions, with one
                                  10   exception, affects him personally and directly. (Response to OSC, Dkt. No. 16 at 3-10.)
                                  11   He alleges that bad ventilation and extremes of heat and cold “affect him more than others,
                                  12   and may cause esophageal varices or throwing up blood,” yet these allegations do not
Northern District of California
 United States District Court




                                  13   establish he was under threat of serious physical injury at the time of filing. (Id. at 8.) In
                                  14   fact, the only such incident he discusses in detail happened in 2018. (Id.) He alleges this
                                  15   temperature sensitivity arises from his having Hepatitis-C, which he states doctors at his
                                  16   prison are refusing to treat with appropriate medications. (Id. at 7.) He does not say with
                                  17   any specificity how this lack of medication placed him under imminent danger of serious
                                  18   physical injury at the time of filing.
                                  19          Plaintiff therefore has not shown any reason that the restrictions of § 1915(g) should
                                  20   not be imposed. He has failed to (i) pay the filing fee; (ii) show that any of the strikes do
                                  21   not qualify under § 1915(g); (iii) show that he qualifies for the imminent danger exception;
                                  22   or (iv) otherwise show cause why this action should not be dismissed. This action will be
                                  23   dismissed without prejudice to plaintiff raising his claims in a new paid complaint.
                                  24                                            CONCLUSION
                                  25          This federal civil rights action is DISMISSED without prejudice to plaintiff raising
                                  26   his claims in a new paid complaint. Plaintiff’s IFP status is REVOKED. His motion for
                                  27   the appointment of counsel; his motion in opposition to the Order to Show Cause; and his
                                  28                                                                             ORDER OF DISMISSAL
                                                                                                              CASE NO. 20-cv-07833-RS
                                                                                      4
                                   1   motion for release are DENIED. (Dkt. Nos. 7, 11, and 16.) The Clerk shall terminate all
                                   2   pending motions, enter judgment in favor of defendants, and close the file.
                                   3         IT IS SO ORDERED.
                                   4               12 2021
                                       Dated: July ___,
                                                                                        _________________________
                                   5
                                                                                            RICHARD SEEBORG
                                   6                                                    Chief United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                                           ORDER OF DISMISSAL
                                                                                                            CASE NO. 20-cv-07833-RS
                                                                                    5
